COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO. 2-06-101-CV
 
 
IN RE DEUTSCHE BANK AG,                                                   RELATORS
DEUTSCHE BANK SECURITIES INC. 
D/B/A DEUTSCHE BANK ALEX. 
BROWN, INC., AND DAVID
PARSE                                                         
 
                                               -----------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relators=
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relators= petition
for writ of mandamus is denied.  In
addition, this court vacates its March 23, 2006 order that stayed all trial
court proceedings in cause number 017-212033-05.
 




Relators
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL B:   DAUPHINOT, HOLMAN, and
GARDNER, JJ. 
 
GARDNER, J., would set case for oral argument.
 
DELIVERED: April 25, 2006




    [1]See
Tex. R. App. P. 47.4.